Order affirmed, without costs of this appeal to any party, with leave to the defendant [University of Rochester], if so advised, to renew the motion for permission to perform a bone marrow biopsy upon other and sufficient papers showing the necessity for such examination, the details of the procedure employed in making it, the frequency with which it has been done, together with the experience and observations which have been made by physicians as to pain, harm, or after results of any nature, occurring to persons so examined. All concur. (The order grants in part defendant’s motion for a medical examination of plaintiff before trial.) Present — Taylor, P. J., Dowling, MeCurn, Larkin and Love, JJ. [188 Mise. 823.]